DETAILED ACTION
Response to Amendment
In the amendment dated 5/19/2021, the following has occurred: Claims 1-20 have been amended.
Claims 1-20 are pending.  Claims 1-12 and 16-20 are examined in this office action.  This communication is a Final Rejection in response to the "Amendment" and "Remarks" filed on 12/28/2020.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Interpretations
Regarding the terms “particles” in “quasi-solid electrolyte particles” and “layers of particles”, it is noted that the layers, sheets and structure electrolyte are made of particles combined together to make up the structure, layer, and sheet.
Claim Rejections - 35 USC § 103
Claims 1 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhamu et al., US 20130162216 (hereinafter, Zhamu), in view of Lee et al., US 20160268627 (hereinafter, Lee).
As to Claim 1:

    PNG
    media_image1.png
    433
    833
    media_image1.png
    Greyscale
	
Zhamu discloses a capacitor-assisted, solid-state lithium-ion battery comprising: 
a capacitor electrode (Fig. 3A); 
a battery anode electrode (Fig. 3A);
a battery cathode electrode (see “lithium ions… batteries… capacitors… super capacitors…”, Abstract);
a plurality of layers of electrolyte solid/particles (see “electrolyte… solid electrolyte may be used…” [0066] - electrolyte particles joined to form a solid electrolyte – Zhamu discloses the electrolyte can be solid electrolyte but does not disclose specifically at least three solid electrolyte); and
first, second, third, and fourth like-shaped, mutually parallel current collector foils assembled with the first and fourth current collectors foils as outer-positioned current collectors and the second and third current collector foils as inner-positioned current collectors (see “… anode current collector… copper foil… aluminum foil…”, [0038, 0145], Fig. 3), each of the current collector foils having two opposing surfaces (graphene and/or lithium material), 
(graphene and/or lithium material) bonded to each of the opposing surfaces, and the outer-positioned current collector foils each has a second layer of particles of electrode material bonded to at least inward-facing one of the opposing surfaces (Fig. 3, [0038, 0145]),
wherein each of the first layers of particles of electrode material faces another one of the first layers or one of the second layers of particles of electrode material in a paired arrangement (Fig. 3, [0038, 0145]);
wherein each of the first and second layers of particles of electrode materials is placed against a coextensive surface area of one of the layers of quasi-solid-state electrolyte (see “… The electrolyte preferably comprises… gel electrolyte… have a high diffusion coefficient… Solid electrolyte… if it exhibits a relatively high diffusion rate…”, [0067] – quasi-solid is interpreted as gel), 
wherein the first and third current collector foils are electrically connected to serve as positively-charged cathodes during discharge of the capacitor-assisted, solid-state lithium-ion battery (see “units cells connected… constitutes a SMC…” [0061, 0078], Fig. 3 – note that the limitation “…serve as the battery cathode…” is interpreted as a manner of using the current collector for a capacitor-assisted, solid-state lithium ion battery.  It is noted that the body of claim does not disclose a structure of a solid-state electrolyte and/or a lithium-ion active material but it is only being referred to as a manner of using the current collector), and the second and fourth current collector foils are electrically connected to serve as negatively-charged a battery node during discharge of the capacitor-assisted, solid-state lithium-ion battery (See Fig. 3 – Fig. 3 shows multiple pair of current collector foils) serving as electrode for the SMC);
wherein at least one layer of the first and second layers of particles of electrode material includes a layer of capacitor anode material particles (graphene and/or lithium material) or one electrode layer of capacitor cathode material particles (graphene and/or lithium material), or one layer (see Fig. 3 – Fig 3 shows multiple electrode that reads on the capacitor electrode, which is a current collector foil with dielectric material such as graphene, and battery electrode, which is a current collector foil with active material such as graphene and/or lithium).
Regarding the terms “particles” in “quasi-solid electrolyte particles” and “layers of particles”, it is noted that the layers, sheets and structure electrolyte are made of particles combined together to make up the structure, layer, and sheet.
Regarding the limitation “at least three layers of solid electrolyte particles…”, Zhamu discloses that the electrolyte can be solid electrolyte depending on it can exhibit a high diffusion rate in a particular application [0066].
Even though Zhamu does not explicitly mention three solid electrolyte layers, it would have been obvious to a person skilled in the art before the effective filing date of the instant application as to incorporate as many solid electrolyte as needed instead of liquid electrolyte depending on the solid electrolyte can exhibit a high diffusion rate in a particular application [0066].
Regarding the limitation “mixed with solid electrolyte particles, Zhamu discloses the cathode and anode current collector can comprise of nano-structured carbon material including activated carbon and graphene sheets, but Zhamu does not disclose the active material is mixed with solid electrolyte materials.
	In the same field of endeavor, Lee also discloses a lithium ion battery having solid electrolyte (Title, Abstract) similar to that of Zhamu.  Lee further discloses that the electrode active material can be combined with solid electrolyte particles [0035, 0040, 0046, 0047] as to form the electrode, which can improve the ion conductivity and characteristics of the battery while reducing internal resistance [0040].

As to Claim 16:
	Zhamu discloses a capacitor-assisted, solid-state lithium-ion battery comprising:


    PNG
    media_image1.png
    433
    833
    media_image1.png
    Greyscale

a first electrode comprising two layers of electrode material particles bonded to opposite sides of a first current collector foil  (see “… anode current collector… copper foil… aluminum foil…”, [0038, 0145], Fig. 3), one layer of the two layers of electrode material particles comprising capacitor electrode material particles and another of the two layers of electrode material particles comprising capacitor material particles and/or lithium-ion battery electrode material particles (graphene and/or lithium material), particles of a quasi-solid-electrolyte; 
a second electrode similarly shaped with and parallel to the first electrode and facing the another layer of electrode material particles comprising the capacitor material particles facing a like (see “… anode current collector… copper foil… aluminum foil…”, [0038, 0145], Fig. 3; graphene and/or lithium material); and,  
a layer of quasi-solid-state electrolyte separating the first and second electrodes, the layer of quasi-solid-state electrolyte including a lithium-ion conducting ionic liquid containing particles of a lithium-ion conducting inorganic solid-state electrode (see “… The electrolyte preferably comprises… gel electrolyte… have a high diffusion coefficient… Solid electrolyte… if it exhibits a relatively high diffusion rate…”, [0067], Fig. 3– quasi-solid is interpreted as gel).
Even though Zhamu does not explicitly mention three solid electrolyte layers, it would have been obvious to a person skilled in the art before the effective filing date of the instant application as to incorporate as many solid electrolyte as needed instead of liquid electrolyte depending on the solid electrolyte can exhibit a high diffusion rate in a particular application [0066].
Regarding the limitation “mixed with solid electrolyte particles, Zhamu discloses the cathode and anode current collector can comprise of nano-structured carbon material including activated carbon and graphene sheets, but Zhamu does not disclose the active material is mixed with solid electrolyte materials.
	In the same field of endeavor, Lee also discloses a lithium ion battery having solid electrolyte (Title, Abstract) similar to that of Zhamu.  Lee further discloses that the electrode active material can be combined with solid electrolyte particles [0035, 0040, 0046, 0047] as to form the electrode, which can improve the ion conductivity and characteristics of the battery while reducing internal resistance [0040].
	It would have been obvious to a person skilled in the art before the effective filing date of the application to incorporate solid electrolyte particles with the active material as taught by Lee to the 
As to Claims 17-19:
	Zhamu in view of Duong discloses the cathode and anode current collector can have combination of several active material including lithium ion battery active material and capacitor active material.  
However, Zhamu does not disclose the active material is mixed with solid electrolyte materials.
	In the same field of endeavor, Lee also discloses a lithium ion battery having solid electrolyte (Title, Abstract) similar to that of Zhamu.  Lee further discloses that the electrode active material can be combined with solid electrolyte particles [0035, 0040, 0046, 0047] as to form the electrode, which can improve the ion conductivity and characteristics of the battery while reducing internal resistance [0040].
	It would have been obvious to a person skilled in the art before the effective filing date of the application to incorporate solid electrolyte particles with the active material as taught by Lee to the battery of Zhamu as to form the electrode, which can improve the ion conductivity and characteristics of the battery while reducing internal resistance [0040].

Claims 2-11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhamu in view of Lee, as applied to claim 1 above, and further in view of Duong et al., US 20180241079 (hereinafter, Duong).
As to Claims 2-3:
	Zhamu discloses that the electrode material can be an activated carbon, but does not disclose a mixture of capacitor material with lithium ion battery electrode material.
	In the same field of endeavor, Duong also teaches a lithium ion battery having a cathode comprising of lithium metal oxide and anode comprising of lithium titanate or carbon [0003, 0061, 0087] 
	It would have been obvious to a person skilled in the art before the effective filing date of the application to incorporate the composition of Duong to the electrode of Zhamu as to provide the electrode with sufficient energy material and provide better power and energy [0060, 0066, 0067].
As to Claims 4-11:
	Zhamu in view of Duong discloses the cathode and anode current collector can have combination of several active material including lithium ion battery active material and capacitor active material.  
However, Zhamu does not disclose the active material is mixed with solid electrolyte materials.
	In the same field of endeavor, Lee also discloses a lithium ion battery having solid electrolyte (Title, Abstract) similar to that of Zhamu.  Lee further discloses that the electrode active material can be combined with solid electrolyte particles [0035, 0040, 0046, 0047] as to form the electrode, which can improve the ion conductivity and characteristics of the battery while reducing internal resistance [0040].
	It would have been obvious to a person skilled in the art before the effective filing date of the application to incorporate solid electrolyte particles with the active material as taught by Lee to the battery of Zhamu as to form the electrode, which can improve the ion conductivity and characteristics of the battery while reducing internal resistance [0040].
As to Claim 20:
	Zhamu discloses that the electrode material can be an activated carbon, but does not disclose a mixture of capacitor material with lithium ion battery electrode material.

	It would have been obvious to a person skilled in the art before the effective filing date of the application to incorporate the composition of Duong to the electrode of Zhamu as to provide the electrode with sufficient energy material and provide better power and energy [0060, 0066, 0067].

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Zhamu in view of Lee, as applied to claim 1 above, and further in view of Matsumoto et al., US 20110070504 (hereinafter, Matsumoto).
Zhamu discloses a quasi-solid or gel electrolyte [0067] but does not specially disclose that it is lithium bis(fluorosulfonyl) imide  and 1-ehtyl-3-methyl imidazolium bis(fluorosulfonyl) imide.
In the same field of endeavor, Matsumoto also discloses a sheet shape battery [0062] having carbon material as the electrode [0058, 0062] similar to that of Zhamu.  Matsumoto further discloses that EMIFSI and LiFSI can be mixed together in certain amount of ratio as to reduce the flammability of the electrolyte while maximizing the discharge capacity [0123].
It would have been obvious to a person skilled in the art before the effective filing date of the instant application as to incorporate LiFSI and EMIFSI as the electrolyte of Zhamu as taught by Matsumoto which can reduce the flammability of the electrolyte while maximize the discharge capacity [0123].
Response to Arguments
5/19/21 have been fully considered but they are not persuasive.
Applicant’s main contention is that Zhamu does not disclose the battery of amended Claims 1 and 16 (see Remarks, Pa).  Specifically, applicant argued that the surface-mediated cells do not include any lithium-air, lithium-oxygen cell, lithium sulfur cell or any cell that involves the introduction of oxygen from outside of the device (Remarks, Pg 13).  However, it is noted that the features upon which applicant relies (i.e., “lithium-air, lithium-oxygen cell, lithium sulfur cell or any cell that involves the introduction of oxygen from outside of the device”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Specifically, the structure as to as to form a lithium air battery, for example, would be the specific type of electrolyte, solid state Li-ion conductor, and/or lithium metal which claims 1 or 16 do not claim.
Applicant’s arguments rely on language solely recited in preamble recitations in claims 1 and 16. When reading the preamble in the context of the entire claim, the recitation “capacitor-assisted, solid-state lithium-ion battery” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.  In other words, the body of the invention does not limit the scope of the claim to be a capacitor or a battery or a combination of capacitor and battery.  It is noted that no specific active material was claimed and it is argued that some dielectric material of capacitor can also be used as active material for electrode battery such as graphene.  
For the reasons above, applicant’s arguments have been fully considered but they are not persuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY K VO whose telephone number is (571)272-3242.  The examiner can normally be reached on Monday - Friday, 8 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 5712721398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/JIMMY VO/
Primary Examiner
Art Unit 1723



/JIMMY VO/Primary Examiner, Art Unit 1723